Exhibit 10.2

--------------------------------------------------------------------------------

SERVICING AND

CUSTODIAN AGREEMENT

 

among

 

AMERICREDIT FINANCIAL SERVICES, INC.,

as Servicer and Custodian,

 

AMERICREDIT MTN RECEIVABLES TRUST IV,

as Debtor,

 

and

 

JPMORGAN CHASE BANK,

as Collateral Agent

 

dated as of

October 1, 2004

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   2

    Section 1.1.

  

Definitions

   2

    Section 1.2.

  

Other Definitional Provisions.

   6

ARTICLE II ADMINISTRATION AND SERVICING OF RECEIVABLES

   6

    Section 2.1.

  

Duties of the Servicer.

   6

    Section 2.2.

  

Collection of Receivable Payments; Modifications of Receivables; Lock-Box
Agreements.

   8

    Section 2.3.

  

Realization upon Receivables.

   10

    Section 2.4.

  

Insurance.

   11

    Section 2.5.

  

Maintenance of Security Interests in Vehicles.

   13

    Section 2.6.

  

Covenants, Representations, and Warranties of Servicer.

   13

    Section 2.7.

  

Purchase of Receivables Upon Breach of Covenant or Representation and Warranty

   15

    Section 2.8.

  

Total Servicing Fee; Payment of Certain Expenses by Servicer

   16

    Section 2.9.

  

Servicer’s Certificate

   16

    Section 2.10.

  

Annual Statement as to Compliance, Notice of Servicer Termination Event.

   17

    Section 2.11.

  

Annual Servicing Review

   17

    Section 2.12.

  

Access to Certain Documentation and Information Regarding Receivables

   18

    Section 2.13.

  

Monthly Tape

   18

    Section 2.14.

  

Fidelity Bond and Errors and Omissions Policy

   19

ARTICLE III THE SERVICER

   19

    Section 3.1.

  

Liability of Servicer; Indemnities.

   19

    Section 3.2.

  

Merger or Consolidation of, or Assumption of the Obligations of the Servicer

   20

    Section 3.3.

  

Limitation on Liability of Servicer and Others

   21

    Section 3.4.

  

Delegation of Duties

   21

    Section 3.5.

  

Servicer Not to Resign

   21

    Section 3.6.

  

Administrative Duties of Servicer.

   22

ARTICLE IV SERVICER TERMINATION

   22

    Section 4.1.

  

Servicer Termination Event

   22

    Section 4.2.

  

Consequences of a Servicer Termination Event

   23

    Section 4.3.

  

Appointment of Successor.

   24

    Section 4.4.

  

Notification to Secured Parties

   25

    Section 4.5.

  

Waiver of Past Defaults

   25

ARTICLE V THE CUSTODIAN

   25

    Section 5.1.

  

Appointment of Custodian; Acknowledgment of Receipt; Monthly Exception Reports

   25



--------------------------------------------------------------------------------

    Section 5.2.

  

Maintenance of Receivable Files at Office

   25

    Section 5.3.

  

Duties of Custodian.

   26

    Section 5.4.

  

Instructions; Authority to Act

   27

    Section 5.5.

  

Custodian Fee

   27

    Section 5.6.

  

Indemnification by the Custodian

   27

    Section 5.7.

  

Advice of Counsel

   27

    Section 5.8.

  

Effective Period, Termination, and Amendment; Interpretive and Additional
Provisions

   27

    Section 5.9.

  

Representations, Warranties and Covenants of Custodian.

   28

ARTICLE VI MISCELLANEOUS

   30

    Section 6.1.

  

Governing Law

   30

    Section 6.2.

  

Notices

   30

    Section 6.3.

  

Binding Effect

   31

    Section 6.4.

  

Severability

   31

    Section 6.5.

  

Separate Counterparts

   31

    Section 6.6.

  

Limitation of Liability of Owner Trustee

   31

    Section 6.7.

  

Waivers; Amendment

   32

    Section 6.8.

  

Nonpetition Covenants

   32

 

EXHIBITS AND SCHEDULES

Exhibit A -   Form of Servicer’s Certificate

Exhibit B -   Form of Monthly Exception Report

Exhibit C -   Scope of Quarterly Audit

Schedule A – Form of Custodian’s Acknowledgment

 

ii



--------------------------------------------------------------------------------

THIS SERVICING AND CUSTODIAN AGREEMENT, dated as of October 1, 2004, is between
AmeriCredit Financial Services, Inc. (“AmeriCredit”), as Servicer (in such
capacity, the “Servicer”) and as Custodian (in such capacity, the “Custodian”),
AmeriCredit MTN Receivables Trust IV (the “Trust”) and JPMorgan Chase Bank, as
Collateral Agent (in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H

 

WHEREAS, AmeriCredit MTN Receivables Trust IV (the “Trust”), AmeriCredit, MBIA
Insurance Corporation, as Administrative Agent, and Meridian Funding Company,
LLC (“Meridian”) have entered into a Note Purchase Agreement, dated as of the
date hereof (the “Note Purchase Agreement”);

 

WHEREAS, the Trust, AmeriCredit, AmeriCredit MTN Corp. IV(“AMC”) and the
Collateral Agent have entered into a Security Agreement dated as of the date
hereof (the “Security Agreement”);

 

WHEREAS, AmeriCredit, AMC, the Collateral Agent, and the Trust have entered into
a Master Receivables Purchase Agreement, dated as of the date hereof (the
“Receivables Purchase Agreement”), pursuant to which the Sellers (as defined in
the Receivables Purchase Agreement) agree to sell, transfer and assign to the
Trust all of their right, title and interest in and to the Receivables described
in the Schedules of Receivables attached to the Supplements (as defined below);

 

WHEREAS, pursuant to the Receivables Purchase Agreement, the Sellers and the
Trust will enter into Supplements to the Receivables Purchase Agreement from
time to time (each a “Supplement”), whereby the Sellers will sell, transfer and
assign to the Trust on the applicable Receivables Transfer Date (as defined in
the Receivables Purchase Agreement) all of their right, title and interest in
and to Receivables listed on the Schedules of Receivables attached to such
Supplements;

 

WHEREAS, pursuant to the Security Agreement, the Trust will pledge to the
Collateral Agent for the benefit of the Secured Parties all of its right, title
and interest in the Collateral, including, but not limited to, the Receivables
and the Other Conveyed Property (as defined in the Receivables Purchase
Agreement);

 

WHEREAS, the Servicer is willing to service the Receivables; and

 

WHEREAS, the Collateral Agent wishes to appoint the Custodian to hold the
Receivable Files as the custodian on behalf of the Collateral Agent.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
of other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS

 

Section 1.1. Definitions. Whenever used in this Agreement, the following words
and phrases shall have the following meanings:

 

“Accounting Date” means, with respect to any Settlement Period the last day of
such Settlement Period.

 

“Agreement” means this Agreement, as the same may be amended and supplemented
from time to time.

 

“AmeriCredit” means AmeriCredit Financial Services, Inc.

 

“Amount Financed” means, with respect to a Receivable, the aggregate amount
advanced under such Receivable toward the purchase price of the Financed Vehicle
and any related costs, including amounts advanced in respect of accessories,
insurance premiums, service and warranty contracts, other items customarily
financed as part of retail automobile installment sale contracts or promissory
notes, and related costs.

 

“Annual Percentage Rate” of a Receivable means the annual percentage rate of
finance charges or service charges, as stated in the related Contract.

 

“Collateral Agent” means JPMorgan Chase Bank, in its capacity as Collateral
Agent under the Security Agreement.

 

“Collateral Insurance” shall have the meaning set forth in Section 2.4(a).

 

“Collection Records” means all manually prepared or computer generated records
relating to collection efforts or payment histories with respect to the
Receivables.

 

“Cram Down Loss” means, with respect to a Receivable, if a court of appropriate
jurisdiction in a proceeding related to an Insolvency Event shall have issued an
order reducing the amount owed on a Receivable or otherwise modifying or
restructuring the Scheduled Receivables Payments to be made on a Receivable, an
amount equal to (i) the excess of the Outstanding Balance of such Receivable
immediately prior to such order over the Outstanding Balance of such Receivable
as so reduced and/or (ii) if such court shall have issued an order reducing the
effective rate of interest on such Receivable, the excess of the Outstanding
Balance of such Receivable immediately prior to such order over the net present
value (using as the discount rate the higher of the Annual Percentage Rate on
such Receivable or the rate of interest, if any, specified by the court in such
order) of the Scheduled Receivables Payments as so modified or restructured. A
“Cram Down Loss” shall be deemed to have occurred on the date of issuance of
such order.

 

“Custodian” means AmeriCredit acting as agent for the Collateral Agent and any
successor Custodian selected pursuant to Section 4.3(a) hereof.

 

2



--------------------------------------------------------------------------------

“Custodian’s Acknowledgment” means an acknowledgment from the Custodian
substantially in the form of Schedule A.

 

“Dealer” means a dealer who sold a Financed Vehicle and who originated and
assigned the respective Receivable to AmeriCredit under a Dealer Agreement or
pursuant to a Dealer Assignment.

 

“Dealer Agreement” means any agreement between a Dealer and AmeriCredit relating
to the acquisition of Receivables from a Dealer by AmeriCredit.

 

“Dealer Assignment” means, with respect to a Receivable, the executed assignment
executed by a Dealer conveying such Receivable to AmeriCredit.

 

“Force-Placed Insurance” has the meaning ascribed thereto in Section 2.4 hereof.

 

“Independent Accountants” means a firm of nationally recognized independent
certified public accountants.

 

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a petition against such Person or the entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of such Person or any
substantial part of its property in an involuntary case under any applicable
federal or state bankruptcy, insolvency or other similar law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator, or similar official for such Person or for any substantial part of
its property, or ordering the winding-up or liquidation of such Person’s
affairs, and such petition, decree or order shall remain unstayed and in effect
for a period of sixty (60) consecutive days; or (b) the commencement by such
Person of a voluntary case under any applicable federal or state bankruptcy,
insolvency or other similar law now or hereafter in effect, or the consent by
such Person to the entry of an order for relief in an involuntary case under any
such law, or the consent by such Person to the appointment of or taking
possession by, a receiver, liquidator, assignee, custodian, trustee,
sequestrator, or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.

 

“Insurance Add-On Amount” means the premium charged to the Obligor in the event
that the Servicer obtains Force-Placed Insurance pursuant to Section 2.4.

 

“Insurance Policy” means, with respect to a Receivable, any insurance policy
(including the insurance policies described in Section 2.4 hereof) benefiting
the holder of the Receivable providing loss or physical damage, credit life,
credit disability, theft, mechanical breakdown or similar coverage with respect
to the Financed Vehicle or the Obligor.

 

“Lien Certificate” means, with respect to a Financed Vehicle, an original
certificate of title, certificate of lien or other notification issued by the
Registrar of Titles of the applicable state to a secured party which indicates
that the lien of the secured party on the Financed Vehicle is recorded on the
original certificate of title. In any jurisdiction in which the original
certificate of title is required to be given to the Obligor, the term “Lien
Certificate” shall

 

3



--------------------------------------------------------------------------------

mean only a certificate or notification issued to a secured party. For Financed
Vehicles registered in certain states, the Lien Certificate may consist of
electronic evidence of ownership indicating that the lien of the secured party
has been recorded on the electronic lien and title systems of such states.

 

“Monthly Records” means all records and data maintained by the Servicer with
respect to the Receivables, including the following with respect to each
Receivable: the account number; the originating Dealer; Obligor name; Obligor
address; Obligor home phone number; Obligor business phone number; original
Outstanding Balance; original term; Annual Percentage Rate; current Outstanding
Balance; current remaining term; origination date; first payment date; final
scheduled payment date; next payment due date; date of most recent payment;
new/used classification; collateral description; days currently delinquent;
number of contract extensions (months) to date; amount of Scheduled Receivables
Payment; and past due late charges.

 

“Net Liquidation Proceeds” means, with respect to a Defaulted Receivable, all
amounts realized with respect to such Receivable net of (i) reasonable expenses
incurred by the Servicer in connection with the collection of such Receivable
and the repossession and disposition of the Financed Vehicle and (ii) amounts
that are required to be refunded to the Obligor on such Receivable; provided,
however, that the Net Liquidation Proceeds with respect to any Receivable shall
in no event be less than zero.

 

“Note Insurer” means MBIA Insurance Corporation.

 

“Opinion of Counsel” means a written opinion of counsel addressed to and
acceptable to the Note Insurer.

 

“Purchase Amount” means, with respect to a Receivable, the Outstanding Balance
and all accrued and unpaid interest on the Receivable, after giving effect to
the receipt of any moneys collected (from whatever source) on such Receivable,
if any.

 

“Purchased Receivable” means a Receivable purchased as of the close of business
on the last day of a Settlement Period by AmeriCredit pursuant to Section 2.7.

 

“Rating Agency” means Moody’s and Standard & Poor’s.

 

“Receivable Files” means, with respect to each Receivable, the following
documents:

 

(i) the fully executed original of the Contract evidencing such Receivable
(together with any agreements modifying the Receivable);

 

(ii) the original credit application, or a copy thereof, of each Obligor, fully
executed by each such Obligor on AmeriCredit’s customary form, or on a form
approved by AmeriCredit, for such application; and

 

(iii) the original Lien Certificate (when received), or with respect to certain
of the Financed Vehicles, evidence of the electronic Lien Certificate, and
otherwise such documents, if any, that AmeriCredit keeps on file in accordance
with its customary

 

4



--------------------------------------------------------------------------------

procedures indicating that the Financed Vehicle is owned by the Obligor and
subject to the interest of AmeriCredit as first lienholder or secured party
(including any Lien Certificate received by AmeriCredit), or, if such Lien
Certificate has not yet been received, a copy of the application therefor,
showing AmeriCredit as secured party.

 

“Registrar of Titles” means, with respect to any state, the governmental agency
or body responsible for the registration of, and the issuance of certificates of
title relating to, motor vehicles and liens thereon.

 

“Responsible Officer” means any officer in the corporate trust office of the
Owner Trustee or any agent of the Owner Trustee under a power of attorney with
direct responsibility for the administration of this Agreement or any of the
other Transaction Documents on behalf of the Owner Trustee.

 

“Scheduled Receivables Payment” means, with respect to any Settlement Period for
any Receivable, the amount set forth in such Receivable as required to be paid
by the Obligor in such Settlement Period. If after the Closing Date, the
Obligor’s obligation under a Receivable with respect to a Settlement Period has
been modified so as to differ from the amount specified in such Receivable as a
result of (i) the order of a court in an insolvency proceeding involving the
Obligor, (ii) pursuant to the Servicemembers Civil Relief Act or (iii)
modifications or extensions of the Receivable permitted by Section 2.2(b), the
Scheduled Receivables Payment with respect to such Settlement Period shall refer
to the Obligor’s payment obligation with respect to such Settlement Period as so
modified.

 

“Servicer” means AmeriCredit Financial Services, Inc., as the servicer of the
Receivables, and each successor Servicer pursuant to Section 4.3.

 

“Servicer Termination Event” means an event specified in Section 4.1.

 

“Servicer’s Certificate” means an Officers’ Certificate of the Servicer
delivered pursuant to Section 2.9, substantially in the form of Exhibit A.

 

“Standby Servicer” means Systems & Services Technologies, Inc., and its
successors and assigns, or any other party serving as Standby Servicer under the
Standby Servicing and Successor Servicer Agreement, dated as of October 1, 2004
among the Servicer, the Trust, the Collateral Agent, the Note Insurer and
Systems & Services Technologies, Inc.

 

“Substitution of Collateral Criteria” means AmeriCredit’s written criteria for
substitution of collateral as delivered by AmeriCredit to the Note Insurer on or
before the Closing Date, as amended by revisions to such criteria as may be
delivered by AmeriCredit to the Note Insurer upon request.

 

“Titled Third Party Lender” means a Third Party Lender having a short term debt
rating of at least “A-1”/”P-1” from S&P and Moody’s, respectively, that has
agreed to assist AmeriCredit, to the extent necessary, with any repossession or
legal action in respect of Financed Vehicles with respect to which such Third
Party Lender has assigned its full interest therein to AmeriCredit and is listed
as first lienholder or secured party on the certificate of title relating to
such Financed Vehicle.

 

5



--------------------------------------------------------------------------------

Section 1.2. Other Definitional Provisions.

 

(a) Capitalized terms used herein and not otherwise defined herein have meanings
assigned to them in the Security Agreement or the Note Purchase Agreement.

 

(b) All terms defined in this Agreement shall have the defined meanings when
used in any instrument governed hereby and in any certificate or other document
made or delivered pursuant hereto unless otherwise defined therein.

 

(c) As used in this Agreement, in any instrument governed hereby and in any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms not defined in this Agreement or in any such instrument,
certificate or other document, and accounting terms partly defined in this
Agreement or in any such instrument, certificate or other document to the extent
not defined, shall have the respective meanings given to them under generally
accepted accounting principles as in effect on the date of this Agreement or any
such instrument, certificate or other document, as applicable. To the extent
that the definitions of accounting terms in this Agreement or in any such
instrument, certificate or other document are inconsistent with the meanings of
such terms under generally accepted accounting principles, the definitions
contained in this Agreement or in any such instrument, certificate or other
document shall control.

 

(d) The words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Section, Schedule and Exhibit references
contained in this Agreement are references to Sections, Schedules and Exhibits
in or to this Agreement unless otherwise specified; and the term “including”
shall mean “including without limitation.”

 

(e) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.

 

(f) Any agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein; references to a Person
are also to its permitted successors and assigns.

 

ARTICLE II

 

ADMINISTRATION AND SERVICING OF RECEIVABLES

 

Section 2.1. Duties of the Servicer.

 

(a) The Servicer is hereby authorized to act as agent for the Trust and in such
capacity shall manage, service, administer and make collections on the
Receivables, and perform the other actions required by the Servicer under this
Agreement. The Servicer agrees that its servicing of the Receivables shall be
carried out in accordance with customary and usual procedures of institutions
which service motor vehicle retail installment sales contracts and, to

 

6



--------------------------------------------------------------------------------

the extent more exacting, the degree of skill and attention that the Servicer
exercises from time to time with respect to all comparable motor vehicle
receivables that it services for itself or others. The Servicer’s duties shall
include, without limitation, collection and posting of all payments, responding
to inquiries of Obligors on the Receivables, investigating delinquencies,
sending payment coupons to Obligors, reporting any required tax information to
Obligors, monitoring the collateral, complying with the terms of the Lock-Box
Agreement, accounting for collections and furnishing monthly and annual
statements to the Collateral Agent with respect to distributions, monitoring the
status of Insurance Policies with respect to the Financed Vehicles and
performing the other duties specified herein.

 

(b) The Servicer shall also administer and enforce all rights and
responsibilities of the holder of the Receivables provided for in the Dealer
Agreements and Third Party Loan Purchase Agreements (and shall maintain
possession of the Dealer Agreements and Third Party Loan Purchase Agreements, to
the extent it is necessary to do so), the Dealer Assignments, Third Party Lender
Assignments and the Insurance Policies, to the extent that such Dealer
Agreements, Third Party Loan Purchase Agreements, Dealer Assignments, Third
Party Lender Assignments and Insurance Policies relate to the Receivables, the
Financed Vehicles or the Obligors. The Servicer shall follow its customary
standards, policies, and procedures and shall have full power and authority,
acting alone, to do any and all things in connection with such managing,
servicing, administration and collection that it may deem necessary or
desirable. Without limiting the generality of the foregoing, the Servicer is
hereby authorized and empowered by the Trust to execute and deliver, on behalf
of the Trust, any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Receivables and with respect to the Financed Vehicles; provided,
however, that notwithstanding the foregoing, the Servicer shall not, except
pursuant to an order from a court of competent jurisdiction, release an Obligor
from payment of any unpaid amount under any Receivable or waive the right to
collect the unpaid balance of any Receivable from the Obligor.

 

(c) The Servicer is hereby authorized to commence, in its own name or in the
name of the Trust, a legal proceeding to enforce a Receivable pursuant to
Section 2.3 or to commence or participate in any other legal proceeding
(including, without limitation, a bankruptcy proceeding) relating to or
involving a Receivable, an Obligor or a Financed Vehicle. If the Servicer
commences or participates in such a legal proceeding in its own name, the Trust
shall thereupon be deemed to have automatically assigned such Receivable to the
Servicer solely for purposes of commencing or participating in any such
proceeding as a party or claimant, and the Servicer is authorized and empowered
by the Trust to execute and deliver in the Servicer’s name any notices, demands,
claims, complaints, responses, affidavits or other documents or instruments in
connection with any such proceeding. The Collateral Agent shall, in its
reasonable discretion, furnish the Servicer with any limited powers of attorney
and other documents which the Servicer may reasonably request and which the
Servicer deems necessary or appropriate and take any other steps which the
Servicer may deem necessary or appropriate to enable the Servicer to carry out
its servicing and administrative duties under this Agreement.

 

7



--------------------------------------------------------------------------------

Section 2.2. Collection of Receivable Payments; Modifications of Receivables;
Lock-Box Agreements.

 

(a) Consistent with the standards, policies and procedures required by this
Agreement and the Credit and Collection Policy, the Servicer shall make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same shall become due, and shall
follow such collection procedures as it follows with respect to all comparable
automobile receivables that it services for itself or others and otherwise act
with respect to the Receivables, the Dealer Agreements, the Dealer Assignments,
the Third Party Loan Purchase Agreements, the Third Party Lender Assignments,
the Insurance Policies and the Other Conveyed Property in such manner as will,
in the reasonable judgment of the Servicer, maximize the amount to be received
by the Trust with respect thereto. The Servicer is authorized in its discretion
to waive any prepayment charge, late payment charge or any other similar fees
that may be collected in the ordinary course of servicing any Receivable.

 

(b) So long as no Servicer Termination Event shall have occurred and be
continuing, and in accordance with the Credit and Collection Policy, the
Servicer may (A) at any time agree to a modification or amendment of a
Receivable in order to (i) not more than once per year, change the Obligor’s
regular monthly due date to a date that shall in no event be later than 30 days
after the original monthly due date of that Receivable (ii) re-amortize the
Scheduled Receivables Payments on the Receivable following a partial prepayment
of principal, in accordance with its customary procedures or (B) may direct the
Issuer to sell the Receivables pursuant to Section 2.3 hereof if the Servicer
believes in good faith that such extension, modification, amendment or sale is
necessary to avoid a default on such Receivable, will maximize the amount to be
received by the Trust with respect to such Receivable, and is otherwise in the
best interests of the Trust.

 

(c) The Servicer may grant payment extensions on, or other modifications or
amendments to, a receivable (in addition to those modifications permitted by
Section 2.2(b)) in accordance with its customary procedures and the Credit and
Collection Policy if the Servicer believes in good faith that such extension,
modification or amendment is necessary to avoid a default on such Receivable,
will maximize the amount to be received by the Trust with respect to such
Receivable, and is otherwise in the best interests of the Trust; provided,
however, that:

 

(i) In no event may a Receivable be extended more than twice during any twelve
month period or more than eight times during the full term of such Receivable;

 

(ii) In no event may a Receivable be extended beyond the date 80 months after
the date on which such Receivable was originated; and

 

(iii) the Servicer shall not amend or modify a Receivable (except as provided in
Section 2.2(b), this Section 2.2(c) and Section 2.2(f) without the prior written
consent of the Note Insurer.

 

The Servicer shall use its best efforts to notify or direct Obligors to make all
payments on the Receivables, whether by check or by direct debit of the
Obligor’s bank account, to be made directly to one or more Lock-Box Banks,
acting as agent for the Collateral Agent, on behalf of the Secured Parties
pursuant to a Lock-Box Agreement. The Servicer shall use its best efforts to
notify or direct any Lock-Box Bank to deposit all payments on the Receivables in
the Lock-Box Account no later than the Business Day after receipt, and to cause
all amounts credited

 

8



--------------------------------------------------------------------------------

to the Lock-Box Account on account of such payments to be transferred to the
Collection Account no later than the second Business Day after receipt of such
payments. The Lock-Box Account shall be a demand deposit account held by the
Lock-Box Bank, or at the request of the Note Insurer, an Eligible Deposit
Account.

 

Notwithstanding any Lock-Box Agreement, or any of the provisions of this
Agreement relating to the Lock-Box Agreement, the Servicer shall remain
obligated and liable to the Trust, the Collateral Agent and Secured Parties for
servicing and administering the Receivables and the Other Conveyed Property in
accordance with the provisions of this Agreement without diminution of such
obligation or liability by virtue thereof.

 

(d) In the event of a termination of the Servicer, the successor Servicer shall
assume all of the rights and obligations of the outgoing Servicer under the
Lock-Box Agreement subject to the terms hereof. In such event, the successor
Servicer shall be deemed to have assumed all of the outgoing Servicer’s interest
therein and to have replaced the outgoing Servicer as a party to each such
Lock-Box Agreement to the same extent as if such Lock-Box Agreement had been
assigned to the successor Servicer, except that the outgoing Servicer shall not
thereby be relieved of any liability or obligations on the part of the outgoing
Servicer to the Lock-Box Bank under such Lock-Box Agreement. The outgoing
Servicer shall, upon request of the Collateral Agent, but at the expense of the
outgoing Servicer, deliver to the successor Servicer all documents and records
relating to each such Lock-Box Agreement and an accounting of amounts collected
and held by the Lock-Box Bank and otherwise use its best efforts to effect the
orderly and efficient transfer of any Lock-Box Agreement to the successor
Servicer. In the event that the Note Insurer elects to change the identity of
the Lock-Box Bank, the outgoing Servicer, at its expense, shall cause the
Lock-Box Bank to deliver, at the direction of the Note Insurer to the Collateral
Agent or a successor Lock-Box Bank, all documents and records relating to the
Receivables and all amounts held (or thereafter received) by the Lock-Box Bank
(together with an accounting of such amounts) and shall otherwise use its best
efforts to effect the orderly and efficient transfer of the Lock-Box
arrangements and the Servicer shall notify the Obligors to make payments to the
Lock-Box Account established by the successor.

 

(e) The Servicer shall remit all payments by or on behalf of the Obligors
received directly by the Servicer to the Lock-Box Bank for deposit into the
Lock-Box Account and for transfer to the Collection Account in accordance with
Section 2.2(c) hereof, in either case, as soon as practicable, but in no event
later than the second Business Day after receipt thereof.

 

(f) Substitution of Financed Vehicles. AmeriCredit shall not cause or permit the
substitution of the Financed Vehicle relating to a Receivable unless: (i) the
substitution is a replacement of the Financed Vehicle originally financed under
the related Receivable; (ii) the Financed Vehicle originally financed under the
related Receivable was either (x) insured under an Insurance Policy as required
under Section 2.4(a) of this Agreement at the time of a casualty loss that is
treated as a total loss under such Insurance Policy or (y) deemed to be a
“lemon” pursuant to applicable State law and repurchased by the related Dealer;
(iii) the related Receivable is not more than 30 days delinquent; (iv) the
Obligor is deemed to be in “good standing” by the Servicer and is not in breach
of any requirement under the related Receivable; (v) the replacement Financed
Vehicle has a book value (N.A.D.A.) at least equal to the book

 

9



--------------------------------------------------------------------------------

value (N.A.D.A.) of the Financed Vehicle that is being replaced, measured
immediately before the casualty loss or replacement by the Dealer; (vi) as of
the date of such substitution, the replacement Financed Vehicle’s mileage is no
greater than the mileage on the Financed Vehicle that is being replaced and
(vii) the substitution complies with the Substitution of Collateral Criteria.
During the Revolving Period, AmeriCredit shall not cause or permit the
substitution of Financed Vehicles relating to Receivables having an Aggregate
Outstanding Balance greater than 0.15% of the Net Investment to be owned by the
Debtor at any time. During the Amortization Period, AmeriCredit shall not cause
or permit the substitution of Financed Vehicles relating to Receivables having
an Aggregate Outstanding Balance greater than one percent (1%) of the Aggregate
Outstanding Balance of all Receivables owned by the Debtor as of the start of
the Amortization Period. In the event that either of the substitution limits set
forth in the preceding two sentences is exceeded for any reason, AmeriCredit
shall, on or before the next following Accounting Date, repurchase a sufficient
number of such Receivables to cause the aggregate original principal balances of
such Receivables to be less than such limit.

 

Section 2.3. Realization upon Receivables.

 

(a) Consistent with the standards, policies and procedures required by this
Agreement and the Credit and Collection Policy, the Servicer shall use its best
efforts to repossess (or otherwise comparably convert the ownership of) and
liquidate any Financed Vehicle securing a Receivable with respect to which the
Servicer has determined that payments thereunder are not likely to be resumed,
as soon as is practicable after default on such Receivable but in no event later
than the date on which all or any portion of a Scheduled Receivables Payment has
become ninety-one (91) days delinquent; provided, however, that the Servicer may
elect not to repossess a Financed Vehicle within such time period if in its good
faith judgment it determines that the proceeds ultimately recoverable with
respect to such Receivable would be increased by forbearance. The Servicer is
authorized to follow such customary practices and procedures as it shall deem
necessary or advisable, consistent with the standard of care required by Section
2.1, which practices and procedures may include reasonable efforts to realize
upon any recourse to Dealers and Third Party Lenders, the sale of the related
Financed Vehicle at public or private sale, the submission of claims under an
Insurance Policy and other actions by the Servicer in order to realize upon such
a Receivable. The foregoing is subject to the provision that, in any case in
which the Financed Vehicle shall have suffered damage, the Servicer shall not
expend funds in connection with any repair or towards the repossession of such
Financed Vehicle unless it shall determine in its reasonable discretion that
such repair and/or repossession shall increase the proceeds of liquidation of
the related Receivable by an amount greater than the amount of such expenses.
All amounts received upon liquidation of a Financed Vehicle shall be remitted by
the Servicer to the Collection Account as soon as practicable, but in no event
later than two (2) Business Days after receipt thereof. The Servicer shall be
entitled to recover all reasonable expenses incurred by it in the course of
repossessing and liquidating a Financed Vehicle into cash proceeds, but only out
of the cash proceeds of such Financed Vehicle, any deficiency obtained from the
Obligor with respect to such Financed Vehicle or any amounts received from the
related Dealer and Third Party Lender with respect to such Financed Vehicle,
which amounts in reimbursement may be retained by the Servicer to the extent of
such expenses. The Servicer shall pay on behalf of the Trust any personal
property taxes assessed on repossessed Financed Vehicles. The Servicer shall be
entitled to reimbursement of any such tax from Net Liquidation Proceeds with
respect to such Receivable.

 

10



--------------------------------------------------------------------------------

(b) If the Servicer elects to commence a legal proceeding to enforce a Dealer
Agreement, Third Party Loan Purchase Agreement, Dealer Assignment or Third Party
Lender Assignment, the act of commencement shall be deemed to be an automatic
assignment from the Trust to the Servicer of the rights under such Dealer
Agreement, Third Party Loan Purchase Agreement, Dealer Assignment and Third
Party Lender Assignment for purposes of collection only. If, however, in any
enforcement suit or legal proceeding it is held that the Servicer may not
enforce a Dealer Agreement, Third Party Loan Purchase Agreement, Dealer
Assignment or Third Party Lender Assignment on the grounds that it is not a real
party in interest or a Person entitled to enforce the Dealer Agreement, Third
Party Loan Purchase Agreement, Dealer Assignment or Third Party Lender
Assignment, the Sellers, at the Sellers’ expense, shall take such steps as the
Servicer deems reasonably necessary to enforce the Dealer Agreement, Third Party
Loan Purchase Agreement, Dealer Assignment or Third Party Lender Assignment,
including bringing suit in its name or the name of the Sellers or of the Trust.
All amounts recovered in any legal proceeding shall be remitted directly by the
Servicer to the Lock-Box Bank as provided in Section 2.2(d). Notwithstanding
anything to the contrary contained herein, (i) the Note Insurer may, in its
reasonable discretion, direct the Servicer (whether the Servicer is AmeriCredit
or any other Person) to commence or settle any legal action to enforce
collection of any Receivable or to foreclose upon or repossess any Related
Security and (ii) the Servicer shall not make the Collateral Agent or the
Secured Parties a party to any litigation without the prior written consent of
such Person; provided, however, that in the case of subsection (i) of this
sentence, the Servicer may decline or refuse to act on instructions provided by
the Note Insurer if, in the reasonable determination of the Servicer, such
action is not consistent with any Requirements of Law (as defined in the Note
Purchase Agreement) or the Credit and Collection Policy (as defined in the
Security Agreement), or could result in legal or regulatory action against the
Servicer.

 

Section 2.4. Insurance.

 

(a) The Servicer shall require, in accordance with its customary servicing
policies and procedures, that each Financed Vehicle be insured by the related
Obligor under the Insurance Policies and shall monitor the status of such
physical loss and damage insurance coverage thereafter, in accordance with its
customary servicing procedures. Each Receivable requires the Obligor to maintain
such physical loss and damage insurance, naming AmeriCredit and its successors
and assigns as additional insureds, and permits the holder of such Receivable to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to maintain such insurance. If the Servicer shall determine that
an Obligor has failed to obtain or maintain a physical loss and damage Insurance
Policy covering the related Financed Vehicle (including, without limitation,
during the repossession of such Financed Vehicle) the Servicer may enforce the
rights of the holder of the Receivable under the Receivable to require the
Obligor to obtain such physical loss and damage insurance in accordance with its
customary servicing policies and procedures. The Servicer may maintain a
vendor’s single interest or other collateral protection insurance policy with
respect to all Financed Vehicles (“Collateral Insurance”) which policy shall by
its terms insure against physical loss and damage in the event any Obligor fails
to maintain physical loss and damage insurance with respect to the related
Financed Vehicle. All policies of Collateral Insurance shall be endorsed with
clauses providing for loss payable to the Servicer. Costs incurred by the
Servicer in maintaining such Collateral Insurance shall be paid by the Servicer.
The Servicer will administer the filing of claims under the Insurance Policies.

 

11



--------------------------------------------------------------------------------

(b) The Servicer may, if an Obligor fails to obtain or maintain a physical loss
and damage Insurance Policy, obtain insurance with respect to the related
Financed Vehicle and advance on behalf of such Obligor, as required under the
terms of the insurance policy, the premiums for such insurance (such insurance
being referred to herein as “Force-Placed Insurance”). All policies of
Force-Placed Insurance shall be endorsed with clauses providing for loss payable
to the Servicer. Any cost incurred by the Servicer in maintaining such
Force-Placed Insurance shall only be recoverable out of premiums paid by the
Obligors or Net Liquidation Proceeds with respect to the Receivable, as provided
in Section 2.4(c).

 

(c) In connection with any Force-Placed Insurance obtained hereunder, the
Servicer may, in the manner and to the extent permitted by applicable law,
require the Obligors to repay the entire premium to the Servicer. In no event
shall the Servicer include the amount of the premium in the Amount Financed
under the Receivable. For all purposes of this Agreement, the Insurance Add-On
Amount with respect to any Receivable having Force-Placed Insurance will be
treated as a separate obligation of the Obligor and will not be added to the
Outstanding Balance of such Receivable, and amounts allocable thereto will not
be available for distribution on the Note. The Servicer shall retain and
separately administer the right to receive payments from Obligors with respect
to Insurance Add-On Amounts or rebates of Forced-Placed Insurance premiums. If
an Obligor makes a payment with respect to a Receivable having Force-Placed
Insurance, but the Servicer is unable to determine whether the payment is
allocable to the Receivable or to the Insurance Add-On Amount, the payment shall
be applied first to any unpaid Scheduled Receivables Payments and then to the
Insurance Add-On Amount. Net Liquidation Proceeds on any Receivable will be used
first to pay the Outstanding Balance and accrued interest on such Receivable
(until reduced to zero) and then to pay the related Insurance Add-On Amount. If
an Obligor under a Receivable with respect to which the Servicer has placed
Force-Placed Insurance fails to make scheduled payments of such Insurance Add-On
Amount as due, and the Servicer has determined that eventual payment of the
Insurance Add-On Amount is unlikely, the Servicer may, but shall not be required
to, purchase such Receivable from the Trust for the Purchase Amount on any
subsequent Determination Date. Any such Receivable, and any Receivable with
respect to which the Servicer has placed Force-Placed Insurance which has been
paid in full (excluding any Insurance Add-On Amounts) will be assigned to the
Servicer.

 

(d) The Servicer may sue to enforce or collect upon the Insurance Policies, in
its own name, if possible, or as agent of the Trust. If the Servicer elects to
commence a legal proceeding to enforce an Insurance Policy, the act of
commencement shall be deemed to be an automatic assignment of the rights of the
Trust under such Insurance Policy to the Servicer for purposes of collection
only. If, however, in any enforcement suit or legal proceeding it is held that
the Servicer may not enforce an Insurance Policy on the grounds that it is not a
real party in interest or a holder entitled to enforce the Insurance Policy, the
Sellers, at the Sellers’ expense, shall take such steps as the Servicer deems
necessary to enforce such Insurance Policy, including bringing suit in its name
or the name of the Trust.

 

(e) The Servicer will cause itself and may cause the Collateral Agent on behalf
of the Secured Parties to be named as named insured under all policies of
Collateral Insurance.

 

12



--------------------------------------------------------------------------------

Section 2.5. Maintenance of Security Interests in Vehicles.

 

(a) Consistent with the standards, policies and procedures required by this
Agreement, the Servicer shall take such steps on behalf of the Trust as are
necessary to maintain perfection of the security interest created by each
Contract in the related Financed Vehicle with respect to each Receivable,
including, but not limited to, obtaining the execution by the Obligors and the
recording, registering, filing, re-recording, re-filing, and re-registering of
all security agreements, financing statements and continuation statements as are
necessary to maintain the security interest granted by the Obligors under the
respective Contracts. The Servicer (so long as AmeriCredit is the Servicer)
shall take all action required under Section 2.1 and 2.6 of the Security
Agreement with respect to the notation of Contracts and the marking of records
of the Trust. The Collateral Agent hereby authorizes the Servicer, and the
Servicer agrees, to take any and all steps necessary to re-perfect such security
interest on behalf of the Trust as necessary because of the relocation of a
Financed Vehicle or for any other reason. In the event that the assignment of a
Receivable to the Trust is insufficient, without a notation on the related
Financed Vehicle’s certificate of title, or without fulfilling any additional
administrative requirements under the laws of the state in which the Financed
Vehicle is located, to perfect a security interest in the related Financed
Vehicle in favor of the Trust, the Servicer hereby agrees that the designation
of AmeriCredit as the secured party on the Lien Certificate is in its capacity
as Servicer as agent of the Trust and that to the extent any Titled Third Party
Lender is designated as the secured party on the Lien Certificate, AmeriCredit
shall enforce its rights through such Titled Third Party Lender, in its capacity
as Servicer as agent of the Trust.

 

(b) Upon the occurrence of a Termination and Amortization Event, the Note
Insurer may instruct the Collateral Agent and the Servicer to take or cause to
be taken such action as may, in the discretion of the Note Insurer, be necessary
to perfect or re-perfect the security interests in the Financed Vehicles
securing the Receivables in the name of the Trust by amending the title
documents of such Financed Vehicles to name the Collateral Agent on behalf of
the Secured Parties as lienholder or by such other reasonable means as may, in
the opinion of counsel to the Note Insurer, be necessary or prudent. Any costs
associated with such retitling shall be paid by the Servicer and to the extent
not so paid, the Note Insurer shall have the option to pay such costs and shall
be entitled to reimbursement therefor pursuant to Section 2.3(a)(ix) of the
Security Agreement and the Collateral Agent shall not be responsible for any
such costs.

 

Section 2.6. Covenants, Representations, and Warranties of Servicer.

 

(a) The Servicer covenants as follows:

 

(i) Liens in Force. The Financed Vehicle securing each Receivable shall not be
released in whole or in part from the security interest granted by the
Receivable, except upon payment in full of the Receivable or as otherwise
contemplated herein;

 

(ii) No Impairment. The Servicer shall do nothing to impair the rights of the
Trust or the Secured Parties in the Receivables, the Dealer Agreements, the
Third Party Loan Purchase Agreements, the Dealer Assignments, the Third Party
Lender Assignments, the Insurance Policies or the Other Conveyed Property except
as otherwise expressly provided herein;

 

13



--------------------------------------------------------------------------------

(iii) No Amendments. The Servicer shall not extend or otherwise amend the terms
of any Receivable, except in accordance with Section 2.2; and

 

(iv) Restrictions on Liens. The Servicer shall not (i) create, incur or suffer
to exist, or agree to create, incur or suffer to exist, or consent to cause or
permit in the future (upon the happening of a contingency or otherwise) the
creation, incurrence or existence of any Lien or restriction on transferability
of the Receivables except for the Lien in favor of the Collateral Agent for the
benefit of the Secured Parties and the restrictions on transferability imposed
by this Agreement or (ii) sign or file under the Uniform Commercial Code of any
jurisdiction any financing statement which names AmeriCredit or the Servicer as
a debtor, or sign any security agreement authorizing any secured party
thereunder to file such financing statement, with respect to the Receivables,
except in each case any such instrument solely securing the rights and
preserving the Lien of the Collateral Agent, for the benefit of the Secured
Parties.

 

(b) The Servicer represents and warrants as follows:

 

(i) Representations and Warranties. Each Receivable is an Eligible Receivable;

 

(ii) Organization and Good Standing. The Servicer has been duly organized and is
validly existing and in good standing under the laws of its jurisdiction of
organization, with power, authority and legal right to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and now has, all power,
authority and legal right required to enter into and perform its obligations
under this Agreement and each of the other Transaction Documents to which it is
a party;

 

(iii) Due Qualification. The Servicer is duly qualified to do business as a
foreign corporation, is in good standing and has obtained all necessary licenses
and approvals, in all jurisdictions in which the ownership or lease of property
or the conduct of its business (including the servicing of the Receivables as
required by this Agreement) requires or shall require such qualification;

 

(iv) Power and Authority. The Servicer has the full power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party and to carry out its terms and their terms, respectively, and the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party have been duly authorized by the Servicer by
all necessary corporate action;

 

(v) Binding Obligation. This Agreement and the other Transaction Documents to
which the Servicer is a party shall constitute legal, valid and binding
obligations of the Servicer enforceable in accordance with their respective
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally and by equitable limitations on the availability of specific
remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law;

 

14



--------------------------------------------------------------------------------

(vi) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which the Servicer is a party,
and the fulfillment of the terms of this Agreement and the Transaction Documents
to which the Servicer is a party, shall not conflict with, result in any breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the articles of incorporation or bylaws of the
Servicer, or any indenture, agreement, mortgage, deed of trust or other
instrument to which the Servicer is a party or by which it is bound, or result
in the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, or violate any law, order, rule or
regulation applicable to the Servicer of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Servicer or any of its properties and do not
require any action by or require the consent of or the filing of any notice with
any Official Body or other Person;

 

(vii) No Proceedings. There are no proceedings or investigations pending or, to
the Servicer’s knowledge, threatened against the Servicer, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Servicer or its properties (A)
asserting the invalidity of this Agreement or any of the Transaction Documents,
(B) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Transaction Documents, or (C) seeking any
determination or ruling that might materially and adversely affect the
performance by the Servicer of its obligations under, or the validity or
enforceability of, this Agreement or any of the Transaction Documents or (D)
that could have a Material Adverse Effect on the Receivables; and

 

(viii) No Consents. The Servicer is not required to obtain the consent of any
other party or any consent, license, approval or authorization, or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery, performance, validity or enforceability of this
Agreement which has not already been obtained.

 

Section 2.7. Purchase of Receivables Upon Breach of Covenant or Representation
and Warranty. Upon discovery by either of the Servicer or a Responsible Officer
of the Note Insurer of a breach of any of the covenants set forth in Sections
2.5(a), 2.6(a), 5.1, 5.2, 5.3 or 5.9, the party discovering such breach shall
give prompt written notice to all of the parties hereto; provided, however, that
the failure to give any such notice shall not affect any obligation of
AmeriCredit as Servicer under this Section. As of the second Accounting Date
following its discovery or receipt of notice of any breach of any covenant set
forth in Sections 2.5(a), 2.6(a), 5.1, 5.2, 5.3 or 5.9 which materially and
adversely affects the interests of the Secured Parties in any Receivable
(including any Defaulted Receivable) (or, at AmeriCredit’s election, the first
Accounting Date so following) or the related Financed Vehicle, AmeriCredit
shall, unless such breach shall have been cured in all material respects by the
last day of the second Settlement Period after such breach, purchase from the
Trust the Receivable affected by such breach and, on the related Determination
Date, AmeriCredit shall pay the related Purchase Amount to the Trust. It is
understood and agreed that the obligation of AmeriCredit to purchase any
Receivable (including any Defaulted Receivable) with respect to which such a
breach has

 

15



--------------------------------------------------------------------------------

occurred and is continuing shall, if such obligation is fulfilled, constitute
the sole remedy against AmeriCredit for such breach available to the Secured
Parties or the Collateral Agent except as otherwise provided in the Insurance
Agreement; provided, however, that AmeriCredit shall indemnify the Trust, the
Collateral Agent and the Secured Parties from and against all costs, expenses,
losses, damages, claims and liabilities, including reasonable fees and expenses
of counsel, which may be asserted against or incurred by any of them as a result
of third party claims arising out of the events or facts giving rise to such
breach. Notwithstanding anything to the contrary contained herein, AmeriCredit
will not be required to repurchase Receivables due solely to the Servicer’s not
having received Lien Certificates that have been properly applied for from the
Registrar of Titles in the applicable states for such Receivables unless (i)
such Lien Certificates shall not have been received with respect to Receivables
with principal balances which total more than 0.5% of the Aggregate Outstanding
Balance as of the 180th day after the related date of origination as applicable,
in which case AmeriCredit shall be required to repurchase a sufficient number of
such Receivables to cause the Aggregate Outstanding Balances of the remaining
Receivables for which no such Lien Certificate shall have been received to be no
greater than 0.5% of the Aggregate Outstanding Balance as of such date or (ii)
such Lien Certificates shall not have been received as of the 240th day after
the related date of origination. This section shall survive the termination of
this Agreement and the earlier removal or resignation of the Collateral Agent
and/or the Standby Servicer.

 

Section 2.8. Total Servicing Fee; Payment of Certain Expenses by Servicer. On
each Remittance Date, the Servicer shall to the extent provided in Section
2.3(a) of the Security Agreement be entitled to receive out of the Collection
Account the Servicing Fee for the related Settlement Period. The Servicer shall
be required to pay all expenses incurred by it in connection with its activities
under this Agreement (including taxes imposed on the Servicer, expenses incurred
in connection with distributions and reports made by the Servicer to Secured
Parties and all other fees and expenses of the Collateral Agent (to the extent
such fees and expenses are not paid pursuant to Section 2.3(a) of the Security
Agreement), except taxes levied or assessed against the Trust, and claims
against the Trust in respect of indemnification, which taxes and claims in
respect of indemnification against the Trust are expressly stated to be for the
account of AmeriCredit). The Servicer shall be liable for the fees and expenses
of the Custodian, the Collateral Agent, the Lock-Box Bank (and any fees under
the Lock-Box Agreement) and the Independent Accountants.

 

Section 2.9. Servicer’s Certificate. No later than 5 p.m. Eastern time on each
Determination Date, the Servicer shall deliver (facsimile delivery being
acceptable) to the Trust, the Note Insurer and the Collateral Agent a Servicer’s
Certificate executed by a Responsible Officer of the Servicer in the form
attached hereto as Exhibit A. Receivables purchased by the Servicer or by the
Sellers on the related Accounting Date and each Receivable which became a
Defaulted Receivable or which was paid in full during the related Settlement
Period shall be identified by account number (as set forth in the Schedule of
Receivables). In addition to the information set forth in the preceding
sentence, the Servicer’s Certificate shall also state whether to the knowledge
of the Servicer a Termination and Amortization Event or Potential Termination
and Amortization Event has occurred.

 

16



--------------------------------------------------------------------------------

Section 2.10. Annual Statement as to Compliance, Notice of Servicer Termination
Event.

 

(a) The Servicer shall deliver to the Note Insurer, the Trust, and the
Collateral Agent, on or before October 31 (or one hundred twenty (120) days
after the end of the Servicer’s fiscal year, if other than June 30) of each
year, beginning on October 31, 2005, an officer’s certificate signed by any
Responsible Officer of the Servicer, dated as of June 30 (or other applicable
date) of such year, stating that (i) a review of the activities of the Servicer
during the preceding 12-month period (or such other period as shall have elapsed
from the Closing Date to the date of the first such certificate) and of its
performance under this Agreement has been made under such officer’s supervision,
and (ii) to such officer’s knowledge, based on such review, the Servicer has
fulfilled all its obligations under this Agreement throughout such period, or,
if there has been a default in the fulfillment of any such obligation,
specifying each such default known to such officer and the nature and status
thereof.

 

(b) The Servicer shall deliver to the Trust, the Note Insurer, the Standby
Servicer and the Collateral Agent, promptly after having obtained knowledge
thereof, but in no event later than two (2) Business Days thereafter, written
notice in an officer’s certificate of any event which with the giving of notice
or lapse of time, or both, would become a Servicer Termination Event under
Section 4.1(a). The Servicer shall, and shall cause the Sellers to, deliver to
the Note Insurer, the Standby Servicer, the Collateral Agent and the Servicer
promptly after having obtained knowledge thereof, but in no event later than two
(2) Business Days thereafter, written notice in an Officer’s Certificate of any
event which with the giving of notice or lapse of time, or both, would become a
Servicer Termination Event under any other clause of Section 4.1.

 

Section 2.11. Annual Servicing Review. The Servicer shall cause a firm of
nationally recognized independent certified public accountants (the “Independent
Accountants”), who may also render other services to the Servicer, to deliver to
the Owner Trustee, the Collateral Agent, the Standby Servicer, the Note Insurer
and each Rating Agency, on or before October 31 (or 120 days after the end of
the Servicer’s fiscal year, if other than June 30) of each year, beginning on
October 31, 2005, with respect to the twelve (12) months ended the immediately
preceding June 30 (or other applicable date) (or such other period as shall have
elapsed from the Closing Date to the date of such certificate (which period
shall not be less than six months)), a statement (the “Accountants’ Report”)
addressed to the Board of Directors of the Servicer, to the Owner Trustee, the
Standby Servicer, the Collateral Agent, and to the Note Insurer, to the effect
that such firm has audited the books and records of AmeriCredit Corp., in which
the Servicer is included as a consolidated subsidiary, and issued its report
thereon in connection with the audit report on the consolidated financial
statements of AmeriCredit Corp. and that (1) such audit was made in accordance
with generally accepted auditing standards, and accordingly included such tests
of the accounting records and such other auditing procedures as such firm
considered necessary in the circumstances; (2) the firm is independent of the
Servicer within the meaning of the Code of Professional Ethics of the American
Institute of Certified Public Accountants, and (3) includes a report on the
application of agreed upon procedures to three (3) randomly selected Servicer’s
Certificates including the delinquency, default and loss statistics required to
be specified therein noting whether any exceptions or errors in the Servicer’s
Certificates were found. Without otherwise limiting the scope of the
examination, the Note Insurer may, using generally accepted audit procedures,
verify the status of each Receivable and review the Receivable Files and records
relating thereto for conformity to the Servicer’s Certificates prepared pursuant
to Section 2.09 hereof, conformity with the Dealer Underwriting

 

17



--------------------------------------------------------------------------------

Guide and with the Credit and Collection Policy and compliance with the
servicing standards and the Credit and Collection Policy pursuant to this
Agreement. In furtherance and not in limitation of the foregoing, a quarterly
operational audit shall be performed at the Note Insurer’s request, however such
audit shall not be performed more than once each calendar quarter, with respect
to the Receivable Files by an independent auditor approved in writing by the
Note Insurer commencing with the March 2005 quarter end and such report shall be
delivered 30 days after each quarter end. The scope of such quarterly audit
shall be as set forth in Exhibit C hereto.

 

Section 2.12. Access to Certain Documentation and Information Regarding
Receivables. The Servicer shall provide to representatives of the Collateral
Agent and the Note Insurer reasonable access to the documentation regarding the
Receivables. In each case, such access shall be afforded without charge and,
provided no Servicer Termination Event or Potential Termination and Amortization
Event shall have occurred, only upon reasonable request and during normal
business hours. Nothing in this Section shall affect the obligation of the
Servicer to observe any applicable law prohibiting disclosure of information
regarding the Obligors, and the failure of the Servicer to provide access as
provided in this Section as a result of such obligation shall not constitute a
breach of this Section.

 

Section 2.13. Monthly Tape. On or before the Remittance Date, the Servicer will
deliver to the Note Insurer and the Standby Servicer a computer tape or a
diskette (or any other electronic transmission acceptable to the Standby
Servicer) in a format acceptable to the Standby Servicer containing the
information with respect to the Receivables as of the preceding Accounting Date
necessary for preparation of the Servicer’s Certificate relating to the
immediately preceding Determination Date and necessary to review the application
of collections. The Standby Servicer shall use such tape or diskette (or other
electronic transmission acceptable to the Standby Servicer) to (i) confirm that
the Servicer’s Certificate is complete, (ii) confirm that such tape, diskette or
other electronic transmission is in readable form, (iii) verify the mathematical
accuracy of all calculations contained within the Servicer’s Certificate and
(iv) calculate and confirm any amounts distributed. The Standby Servicer shall
certify to the Note Insurer that it has verified the Servicer’s Certificate in
accordance with this Section and shall notify the Servicer and the Note Insurer
of any discrepancies, in each case, on or before the fifth Business Day
following the Remittance Date. In the event that the Standby Servicer reports
any discrepancies, the Servicer and the Standby Servicer shall attempt to
reconcile such discrepancies prior to the next succeeding Remittance Date, but
in the absence of a reconciliation, the Servicer’s Certificate shall control for
the purpose of calculations and distributions with respect to the next
succeeding Remittance Date. In the event that the Standby Servicer and the
Servicer are unable to reconcile discrepancies with respect to a Servicer’s
Certificate by the next succeeding Remittance Date, the Servicer shall cause the
Independent Accountants, at the Servicer’s expense, to audit the Servicer’s
Certificate and, prior to the last day of the month after the month in which
such Servicer’s Certificate was delivered, reconcile the discrepancies. The
effect, if any, of such reconciliation shall be reflected in the Servicer’s
Certificate for the next succeeding Remittance Date, and/or the Servicer’s
Certificate for such next succeeding Determination Date. In addition, upon the
occurrence of a Servicer Termination Event the Servicer shall, if so requested
by the Note Insurer, deliver to the Standby Servicer its Collection Records and
its Monthly Records within fifteen (15) days after demand therefor and a
computer tape containing as of the close of business on the date of demand all
of the data maintained by the Servicer in computer format in connection with
servicing the Receivables.

 

18



--------------------------------------------------------------------------------

Other than the duties specifically set forth in this Agreement, the Standby
Servicer shall have no obligations hereunder, including, without limitation, to
supervise, verify, monitor or administer the performance of the Servicer. The
Standby Servicer shall have no liability for any actions taken or omitted by the
Servicer.

 

Section 2.14. Fidelity Bond and Errors and Omissions Policy. The Servicer has
obtained, and shall continue to maintain in full force and effect, a fidelity
bond and errors and omissions policy of a type and in such amount as is
customary for servicers engaged in the business of servicing automobile
receivables.

 

ARTICLE III

 

THE SERVICER

 

Section 3.1. Liability of Servicer; Indemnities.

 

(a) The Servicer (in its capacity as such) shall be liable hereunder only to the
extent of the obligations in this Agreement and the Security Agreement
specifically undertaken by the Servicer and the representations made by the
Servicer herein and therein.

 

(b) The Servicer shall defend, indemnify and hold harmless the Trust, the Owner
Trustee, the Collateral Agent, the Note Insurer, the Secured Parties, the
Standby Servicer and their respective officers, directors, agents and employees,
from and against any and all costs, expenses, losses, damages, claims and
liabilities, including reasonable fees and expenses of counsel and expenses of
litigation arising out of or resulting from the use, ownership or operation by
the Servicer or any Affiliate thereof of any Financed Vehicle;

 

(c) AmeriCredit shall indemnify, defend and hold harmless the Trust, the Owner
Trustee, the Collateral Agent, the Note Insurer, the Secured Parties, the
Standby Servicer and their respective officers, directors, agents and employees
from and against any taxes that may at any time be asserted against any of such
parties with respect to the transactions contemplated in this Agreement,
including, without limitation, any sales, gross receipts, tangible or intangible
personal property, privilege or license taxes (but not including any federal or
other income taxes, including franchise taxes asserted with respect to, and as
of the date of, the sale of the Receivables and the Other Conveyed Property to
the Trust) and costs and expenses in defending against the same;

 

(d) The Servicer shall indemnify, defend and hold harmless the Trust, the Owner
Trustee, and the Collateral Agent, the Secured Parties, the Standby Servicer and
their respective officers, directors, agents and employees from and against any
and all costs, expenses, losses, claims, damages, and liabilities to the extent
that such cost, expense, loss, claim, damage, or liability arose out of, or was
imposed upon the Trust, the Owner Trustee, the Collateral Agent, the Secured
Parties or the Standby Servicer by reason of the breach of this Agreement by the
Servicer, the negligence, misfeasance, or bad faith of the Servicer in the
performance of its duties under this Agreement or by reason of reckless
disregard of its obligations and duties under this Agreement;

 

19



--------------------------------------------------------------------------------

(e) AmeriCredit shall indemnify the Collateral Agent, the Owner Trustee, the
Standby Servicer and their officers, directors, agents and employees thereof
against any and all loss, liability or expense, (other than overhead and
expenses incurred in the normal course of business) incurred by each of them in
connection with the acceptance or administration of the Trust and the
performance of their duties under the Transaction Documents other than if such
loss, liability or expense is conclusively determined by a judicial proceeding
to have been incurred by the Collateral Agent as a result of any such entity’s
willful misconduct, bad faith or negligence; and

 

(f) Indemnification under this Article shall survive the termination of the
Transaction Documents or the resignation and removal of the Owner Trustee, the
Standby Servicer and the Collateral Agent and shall include, without limitation,
reasonable fees and expenses of counsel and expenses of litigation. If the
Servicer has made any indemnity payments pursuant to this Article and the
recipient thereafter collects any of such amounts from others, the recipient
shall promptly repay such amounts collected to the Servicer, without interest.

 

Section 3.2. Merger or Consolidation of, or Assumption of the Obligations of the
Servicer. AmeriCredit shall not merge or consolidate with any other person,
convey, transfer or lease substantially all its assets as an entirety to another
Person, or permit any other Person to become the successor to AmeriCredit’s
business unless, after the merger, consolidation, conveyance, transfer, lease or
succession, the successor or surviving entity shall be capable of fulfilling the
duties of AmeriCredit contained in this Agreement and shall be acceptable to the
Note Insurer in the Note Insurer’s sole discretion. Any corporation (i) into
which AmeriCredit may be merged or consolidated, (ii) resulting from any merger
or consolidation to which AmeriCredit shall be a party, (iii) which acquires by
conveyance, transfer, or lease substantially all of the assets of AmeriCredit,
or (iv) succeeding to the business of AmeriCredit, in any of the foregoing cases
shall execute an agreement of assumption to perform every obligation of
AmeriCredit under this Agreement and, whether or not such assumption agreement
is executed, shall be the successor to AmeriCredit under this Agreement without
the execution or filing of any paper or any further act on the part of any of
the parties to this Agreement, anything in this Agreement to the contrary
notwithstanding; provided, however, that nothing contained herein shall be
deemed to release AmeriCredit from any obligation. AmeriCredit shall provide
notice of any merger, consolidation or succession pursuant to this Section to
the Collateral Agent and the Secured Parties. Notwithstanding the foregoing,
AmeriCredit shall not merge or consolidate with any other Person or permit any
other Person to become a successor to AmeriCredit’s business, unless (x)
immediately after giving effect to such transaction, no representation or
warranty made pursuant to Section 2.6 shall have been breached (for purposes
hereof, such representations and warranties shall speak as of the date of the
consummation of such transaction) and no Termination and Amortization Event or
Potential Termination and Amortization Event shall have occurred and be
continuing, (y) AmeriCredit shall have delivered to the Collateral Agent and the
Note Insurer an Officer’s Certificate and an Opinion of Counsel each stating
that such consolidation, merger or succession and such agreement of assumption
comply with this Section and that all conditions precedent, if any, provided for
in this Agreement relating to such transaction have been complied with, and (z)
AmeriCredit shall have delivered to the Collateral Agent and the Note Insurer an
Opinion of Counsel, stating in the opinion of such counsel, either (A) all
financing statements and continuation statements and amendments thereto

 

20



--------------------------------------------------------------------------------

have been executed and filed that are necessary to preserve and protect the
interest of the Trust in the Receivables and the Other Conveyed Property and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

 

Section 3.3. Limitation on Liability of Servicer and Others. None of AmeriCredit
nor any of the directors or officers or employees or agents of AmeriCredit shall
be under any liability to the Trust or the Secured Parties, except as provided
in this Agreement, for any action taken or for refraining from the taking of any
action pursuant to this Agreement; provided, however, that this provision shall
not protect AmeriCredit or any such person against any liability that would
otherwise be imposed by reason of a breach of this Agreement or willful
misfeasance, bad faith or negligence in the performance of duties; provided
further that this provision shall not affect any liability to indemnify the
Collateral Agent for costs, taxes, expenses, claims, liabilities, losses or
damages paid by the Collateral Agent, in its individual capacity. AmeriCredit
and any director, officer, employee or agent of AmeriCredit may rely in good
faith on the written advice of counsel selected by it with due care or on any
document of any kind prima facie properly executed and submitted by any Person
respecting any matters arising under this Agreement.

 

Section 3.4. Delegation of Duties. The Servicer may delegate duties under this
Agreement to an Affiliate of AmeriCredit with the prior written consent of the
Note Insurer. The Servicer also may at any time perform through sub-contractors
the specific duties of (i) repossession of Financed Vehicles, (ii) tracking
Financed Vehicles’ insurance and (iii) pursuing the collection of deficiency
balances on certain Defaulted Receivables, in each case, without the consent of
the Note Insurer and may perform other specific duties through such
sub-contractors in accordance with Servicer’s customary servicing policies and
procedures, with the prior consent of the Note Insurer; provided, however, that
no such delegation or sub-contracting duties by the Servicer shall relieve the
Servicer of its responsibility with respect to such duties. Neither AmeriCredit
or any party acting as Servicer hereunder shall appoint any subservicer
hereunder without the prior written consent of the Note Insurer. Notwithstanding
the foregoing, the Servicer may delegate its duties hereunder and under any
other Transaction Document with respect to the servicing of and collections on
certain Receivables to AmeriCredit Financial Services of Canada Ltd. without
first obtaining the consent of any Person.

 

Section 3.5. Servicer Not to Resign. Subject to the provisions of Section 3.2,
the Servicer shall not resign from the obligations and duties imposed on it by
this Agreement as Servicer except upon a determination that by reason of a
change in legal requirements the performance of its duties under this Agreement
would cause it to be in violation of such legal requirements in a manner which
would have a material adverse effect on the Servicer and the Note Insurer does
not elect to waive the obligations of the Servicer to perform the duties which
render it legally unable to act or to delegate those duties to another Person.
Any such determination permitting the resignation of the Servicer shall be
evidenced by an Opinion of Counsel to such effect delivered and acceptable to
the Note Insurer. No resignation of the Servicer shall become effective until a
successor Servicer that is an eligible servicer as approved by the Note Insurer,
shall have assumed the responsibilities and obligations of the Servicer.

 

21



--------------------------------------------------------------------------------

Section 3.6. Administrative Duties of Servicer.

 

(a) Duties with Respect to the Transaction Documents. AmeriCredit shall perform
the duties of the Trust under the Transaction Documents. In furtherance of the
foregoing, AmeriCredit shall consult with the Owner Trustee as AmeriCredit deems
appropriate regarding the duties of the Debtor under the Transaction Documents.
AmeriCredit shall monitor the performance of the Trust and shall advise the
Owner Trustee when action is necessary to comply with the Trust’s duties under
the Transaction Documents. AmeriCredit shall prepare for execution by the Owner
Trustee or shall cause the preparation by other appropriate Persons of all such
documents, reports, filings, instruments, certificates and opinions as it shall
be the duty of the Trust or the Owner Trustee to prepare, file or deliver
pursuant to the Transaction Documents.

 

(b) Duties with Respect to the Trust.

 

(i) In addition to the duties of the Servicer set forth in this Agreement or any
of the Transaction Documents, AmeriCredit shall perform such calculations and
shall prepare, or shall cause the preparation, for execution by the Owner
Trustee or other appropriate Persons of all such documents, reports, filings,
instruments, certificates and opinions as it shall be the duty of the Trust to
prepare, file or deliver pursuant to state and federal tax and securities laws.
AmeriCredit shall administer, perform or supervise the performance of such other
activities in connection with the Trust as are not covered by any of the
foregoing provisions and as are expressly requested by the Owner Trustee and are
reasonably within the capability of AmeriCredit.

 

(c) Notwithstanding anything in this Agreement or any of the Transaction
Documents to the contrary, AmeriCredit shall be responsible for promptly
notifying the Owner Trustee in the event that any withholding tax is imposed on
the Trust’s payments (or allocations of income) to a Certificateholder. Any such
notice shall be in writing and specify the amount of any withholding tax
required to be withheld by the Owner Trustee pursuant to such provision

 

(d) Records. AmeriCredit shall maintain appropriate books of account and records
relating to services performed under this Agreement and as required by the
Transaction Documents, which books of account and records shall be accessible
for inspection by the Owner Trustee and the Note Insurer at any time during
normal business hours.

 

(e) Additional Information to be Furnished to the Owner Trustee and the Note
Insurer. AmeriCredit shall furnish to the Owner Trustee from time to time such
additional information regarding the Trust or the Transaction Documents as the
Owner Trustee and the Note Insurer shall reasonably request.

 

ARTICLE IV

 

SERVICER TERMINATION

 

Section 4.1. Servicer Termination Event. For purposes of this Agreement, each of
the following shall constitute a “Servicer Termination Event”:

 

(a) Any failure by the Servicer to deliver to the Collateral Agent for
distribution to Secured Parties payment required to be so delivered under the
terms of the Transaction Documents;

 

22



--------------------------------------------------------------------------------

(b) Failure on the part of the Servicer duly to observe or perform in any
material respect any covenant or agreement set forth in this Agreement or any
other Transaction Document to which it is a party, which failure continues
unremedied for a period of ten (10) days;

 

(c) Any representation, warranty, certification or statement made by the
Servicer (including AmeriCredit, if it is the Servicer) or the Trust, any Seller
or any Affiliate of the Trust or any Seller (in the event that the Trust, any
Seller or such Affiliate is then acting as the Servicer) in this Agreement, the
Receivables Purchase Agreement or in any of the other Transaction Documents or
in any certificate or report delivered by it pursuant to any of the foregoing
shall prove to have been incorrect in any material respect when made or deemed
made;

 

(d) The Servicer shall materially modify the Credit and Collection Policy,
unless it has given the Note Insurer prompt notification of such modification
and the Note Insurer has determined in its reasonable discretion that such
modification is not a material adverse change;

 

(e) The occurrence of a Termination and Amortization Event listed in Section 6.1
of the Security Agreement;

 

(f) Any Event of Bankruptcy shall occur with respect to the Servicer or any of
its Subsidiaries or Affiliates; and

 

(g) Failure of the Servicer or any Subsidiary of the Servicer to pay when due
any amounts due under any agreement to which any such Person is a party and
under which any Indebtedness greater than $5,000,000, in the case of AmeriCredit
or any Subsidiary of AmeriCredit (other than the Trust), is governed; or the
default by the Servicer or any Subsidiary of the Servicer in the performance of
any term, provision or condition contained in any agreement to which any such
Person is a party and under which any Indebtedness owing by the Servicer or any
Subsidiary of the Servicer greater than such respective amounts was created or
is governed, regardless of whether such event is an “event of default” or
“default” under any such agreement; or any Indebtedness owing by the Servicer or
any Subsidiary of the Servicer greater than such respective amounts shall be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the date of maturity thereof.

 

Section 4.2. Consequences of a Servicer Termination Event. If a Servicer
Termination Event shall occur and be continuing, the Collateral Agent, with the
consent of the Note Insurer, by notice given in writing to the Servicer may, or
at the direction of the Note Insurer shall, terminate all of the rights and
obligations of the Servicer under this Agreement. On or after the receipt by the
Servicer of such written notice or upon termination of the term of the Servicer,
all authority, power, obligations and responsibilities of the Servicer under
this Agreement, whether with respect to the Receivables or the Other Conveyed
Property (as defined in the Master Receivables Purchase Agreement) or otherwise,
automatically shall pass to, be vested in and become obligations and
responsibilities of a successor Servicer acceptable to the Note Insurer);
provided, however, that the successor Servicer shall have no liability with
respect to any obligation which was required to be performed by the terminated
Servicer prior to the date that the successor Servicer becomes the Servicer or
any claim of a third party based on any

 

23



--------------------------------------------------------------------------------

alleged action or inaction of the terminated Servicer. The successor Servicer is
authorized and empowered by this Agreement to execute and deliver, on behalf of
the terminated Servicer, as attorney-in-fact or otherwise, any and all documents
and other instruments and to do or accomplish all other acts or things necessary
or appropriate to effect the purposes of such notice of termination, whether to
complete the transfer and endorsement of the Receivables and the Other Conveyed
Property and related documents to show the Trust as lienholder or secured party
on the related Lien Certificates, or otherwise. The terminated Servicer agrees
to cooperate with the successor Servicer in effecting the termination of the
responsibilities and rights of the terminated Servicer under this Agreement,
including, without limitation, the transfer to the successor Servicer for
administration by it of all cash amounts that shall at the time be held by the
terminated Servicer for deposit, or have been deposited by the terminated
Servicer, in the Collection Account or thereafter received with respect to the
Receivables and the delivery to the successor Servicer of all Receivable Files,
Monthly Records and Collection Records and a computer tape in readable form as
of the most recent Business Day containing all information necessary to enable
the successor Servicer or a successor Servicer to service the Receivables and
the Other Conveyed Property. If requested by the Note Insurer, the successor
Servicer shall terminate the Lock-Box Agreement and direct the Obligors to make
all payments under the Receivables directly to the successor Servicer (in which
event the successor Servicer shall process such payments in accordance with
Section 2.2(d)), or to a Lock-Box Account established by the successor Servicer
at the direction of the Note Insurer, at the successor Servicer’s expense. The
terminated Servicer shall grant the Collateral Agent, the successor Servicer and
the Note Insurer reasonable access to the terminated Servicer’s premises at the
terminated Servicer’s expense.

 

Section 4.3. Appointment of Successor.

 

(a) On and after the time the Servicer receives a notice of termination pursuant
to Section 4.2, or upon the resignation of the Servicer, the Collateral Agent
shall appoint an alternate successor Servicer upon written direction from the
Note Insurer, provided that any successor Servicer may not be an Affiliate (as
defined in the Security Agreement) of the Note Insurer, who shall be subject to
all the rights, responsibilities, restrictions, duties, liabilities and
termination provisions relating thereto placed on the Servicer by the terms and
provisions of this Agreement except as otherwise stated herein. The Collateral
Agent and such successor shall take such action, consistent with this Agreement,
as shall be necessary to effectuate any such succession. If a successor Servicer
is acting as Servicer hereunder, it shall be subject to termination under
Section 4.2 upon the occurrence of any Servicer Termination Event applicable to
it as Servicer.

 

(b) Any successor Servicer shall be entitled to such compensation (whether
payable out of the Collection Account or otherwise) as the Servicer would have
been entitled to under this Agreement if the Servicer had not resigned or been
terminated hereunder. The Collateral Agent and such successor Servicer may agree
on additional reasonable compensation to be paid to such successor Servicer. In
addition, any successor Servicer shall be entitled to reasonable transition
expenses incurred in acting as successor Servicer.

 

24



--------------------------------------------------------------------------------

Section 4.4. Notification to Secured Parties. Upon any termination of, or
appointment of a successor to, the Servicer, the Collateral Agent shall give
prompt written notice thereof to each Secured Party.

 

Section 4.5. Waiver of Past Defaults. The Secured Parties may waive any default
by the Servicer in the performance of its obligations hereunder and its
consequences. Upon any such waiver of a past default, such default shall cease
to exist, and any Servicer Termination Event arising therefrom shall be deemed
to have been remedied for every purpose of this Agreement. No such waiver shall
extend to any subsequent or other default or impair any right consequent
thereto.

 

ARTICLE V

 

THE CUSTODIAN

 

Section 5.1. Appointment of Custodian; Acknowledgment of Receipt; Monthly
Exception Reports. Subject to the terms and conditions hereof, the Collateral
Agent hereby revocably appoints the Custodian and the Custodian hereby accepts
such appointment, as custodian and bailee on behalf of the Collateral Agent (for
the benefit of the Secured Parties) to maintain exclusive custody of the
Receivable Files relating to the Receivables from time to time held as part of
the Collateral; provided, however, that neither the Collateral Agent nor any
Secured Party shall be responsible for the acts or omissions of the Custodian.
In performing its duties hereunder, the Custodian agrees to act with that degree
of care, skill and attention that a commercial bank acting in the capacity of a
custodian would exercise with respect to files relating to comparable automotive
or other receivables that it services or holds for itself or others, and, in any
event, to exercise at least that degree of care, skill and attention that it
exercises with respect to its own assets. The Custodian, as of each Receivables
Transfer Date with respect to the Receivables sold on such date, hereby
acknowledges receipt of the Receivable File for each Receivable listed in the
Schedules of Receivables attached to the related Supplement, subject to any
exceptions noted on the applicable Custodian’s Acknowledgment. As evidence of
its acknowledgement of such receipt of such Records, the Custodian shall execute
and deliver to the Collateral Agent and the Note Insurer on each Receivables
Transfer Date with respect to the Receivables sold on such date, the Custodian’s
Acknowledgement in the form attached hereto as Schedule A. In addition, the
Custodian shall deliver to the Collateral Agent and the Note Insurer a monthly
exception report in the form attached as Exhibit B hereto. AmeriCredit shall be
required to repurchase the Receivables listed on the monthly exception report
pursuant to Section 2.7 hereof, in the event that the Lien Certificates relating
to Receivables having Outstanding Balances which in the aggregate represent more
than 0.5% of the Aggregate Outstanding Balance are indicated as not having been
received by the 181st day following the date of origination of the related
Receivables. Furthermore, AmeriCredit shall be required to repurchase any
Receivable for which no such Lien Certificate shall have been received by the
241st day following the related date of origination.

 

Section 5.2. Maintenance of Receivable Files at Office. The Custodian agrees to
maintain the Receivable Files at 4001 Embarcadero Drive, Arlington, Texas 76014
or at such other office as shall from time to time be identified to the
Collateral Agent and the Note Insurer, and the Custodian will hold the
Receivable Files in such office on behalf of the Collateral Agent

 

25



--------------------------------------------------------------------------------

(for the benefit of the Secured Parties), clearly identified on its records as
being separate from any other instruments and files, including other instruments
and files held by the Custodian, and in compliance with Section 5.3(b) hereof.

 

Section 5.3. Duties of Custodian.

 

(a) Safekeeping. (i) The Custodian shall hold the Receivable Files on behalf of
the Collateral Agent (for the benefit of the Secured Parties) clearly identified
as being separate from all other files or records maintained by the Custodian,
whether at the same or any other location, and shall maintain such accurate and
complete accounts, records or computer systems pertaining to each Receivable
File as are required to comply with the terms and conditions of the Note
Purchase Agreement. Each Contract shall be stamped on both of the first page and
the signature page (if different) in accordance with the requirements of any
Opinion of Counsel or as otherwise is deemed necessary or desirable by the
Collateral Agent and the Note Insurer. Each Receivable shall be identified on
the books and records of the Custodian in an manner that (x) is consistent with
the practices of a commercial bank acting in the capacity of custodian with
respect to similar receivables, (y) indicates that the Receivables are held by
the Custodian on behalf of the Collateral Agent and (z) is otherwise necessary,
as reasonably determined by the Custodian, to comply with the terms of this
Agreement. The Custodian shall conduct, or cause to be conducted, periodic
physical inspections of the Receivable Files held by it under this Agreement,
and of the related accounts, records and computer systems, in such a manner as
shall enable the Collateral Agent, the Note Insurer and the Custodian to verify
the accuracy of the Custodian’s inventory and recordkeeping. Such inspections
shall be conducted at such times, in such manner and by such persons, including,
without limitation, independent accountants, as the Collateral Agent and the
Note Insurer may request and the cost of such inspections shall be borne by the
Custodian. The Custodian shall promptly report to the Collateral Agent and the
Note Insurer any failure on the Custodian’s part to hold the Receivable Files
and maintain its accounts, records and computer systems as herein provided and
the Custodian shall promptly take appropriate action to remedy any such failure.

 

(ii) Notwithstanding the above paragraph (i), upon a Servicer Termination Event,
at the direction of the Note Insurer, the Custodian shall deliver the Receivable
Files within thirty (30) days of such notice to the Collateral Agent and the
Collateral Agent shall hold such Receivable Files on behalf of the Secured
Parties. Subject to Section 5.3(c) hereof and the preceding sentence, the
Custodian shall at all times maintain the original of the fully executed
original retail installment sales contract or promissory note and of the Lien
Certificate or application therefore, if no such Lien Certificate has yet been
issued, relating to each Receivable in a fire resistant vault.

 

(b) Access to Records. The Custodian shall, subject only to the Custodian’s
security requirements applicable to its own employees having access to similar
records held by the Custodian, which requirements shall be consistent with the
practices of a commercial bank acting in the capacity of custodian with respect
to similar files or records, and at such times as may be reasonably imposed by
the Custodian, permit only the Secured Parties and the Collateral Agent or their
duly authorized representatives, attorneys or auditors to inspect the Receivable
Files and the related accounts, records, and computer systems maintained by the
Custodian pursuant hereto at such times as any of the Secured Parties or the
Collateral Agent may reasonably request.

 

26



--------------------------------------------------------------------------------

(c) Release of Documents. The Custodian shall release such Receivable Files to
the Servicer only (1) upon payment in full of such Receivable or (2) as required
from time to time as appropriate for servicing and enforcing any Receivable but,
in the case of clause (1) or (2), only as is consistent with the terms of the
Note Purchase Agreement and the Security Agreement.

 

(d) Administration; Reports. The Custodian shall, in general, attend to all
ministerial matters in connection with maintaining custody of the Receivable
Files on behalf of the Collateral Agent. In addition, the Custodian shall assist
the Collateral Agent or the Servicer, as the case may be, in the preparation of
any routine reports to Secured Parties or to regulatory bodies, to the extent
necessitated by the Custodian’s custody of the Receivable Files.

 

Section 5.4. Instructions; Authority to Act. The Custodian shall be deemed to
have received proper instructions with respect to the Receivable Files upon its
receipt of written instructions signed by a Responsible Officer of the
Collateral Agent. Such instructions may be general or specific in terms.

 

Section 5.5. Custodian Fee. For its services under this Agreement, the Custodian
shall be entitled to reasonable compensation to be paid by the Servicer.

 

Section 5.6. Indemnification by the Custodian. The Custodian agrees to indemnify
the Secured Parties, the Trust, the Note Insurer, the Owner Trustee, the
Collateral Agent and the Standby Servicer for any and all liabilities,
obligations, losses, damage, payments, costs or expenses of any kind whatsoever
(including the fees and expenses of counsel) that may be imposed on, incurred or
asserted against any of the Secured Parties, the Trust, the Note Insurer, the
Standby Servicer and/or the Collateral Agent as the result of any act or
omission in any way relating to the maintenance and custody by the Custodian of
the Receivable Files or any default by the Custodian of its obligations
hereunder; provided, however, that the Custodian shall not be liable to any
party indemnified hereunder for any portion of any such liabilities,
obligations, losses, damages, payments or costs or expenses as are due to the
willful misfeasance, bad faith or gross negligence of such indemnified party.

 

Section 5.7. Advice of Counsel. The Custodian shall be entitled to rely and act
upon advice of counsel selected by it with due care with respect to its
performance hereunder as custodian and shall be without liability for any action
reasonably taken in good faith pursuant to such advice, provided that such
action is not in violation of applicable federal or state law.

 

Section 5.8. Effective Period, Termination, and Amendment; Interpretive and
Additional Provisions. This Agreement shall become effective as of the date
hereof and shall continue in full force and effect until terminated as
hereinafter provided. This Agreement may be amended at any time by agreement of
the Collateral Agent, the Note Insurer and the Custodian and the rights and
obligations of the Servicer and the Custodian may be terminated by the Note
Insurer following a Termination and Amortization Event; provided so long as
AmeriCredit is Custodian, the Custodian shall not resign from the obligations
and duties imposed

 

27



--------------------------------------------------------------------------------

on it by this Agreement, except upon a determination that by reason of a change
in legal requirements, the performance of its duties under this Agreement would
cause it to be in violation of such legal requirements in a manner which would
have a material adverse effect on it and the Note Insurer does not elect to
waive the obligations of the Custodian to perform the duties which render it
legally unable to act or to delegate those duties to another Person; provided,
further, that any such determination permitting the resignation of the Custodian
shall be evidenced by an Opinion of Counsel to such effect delivered to the Note
Insurer and the Collateral Agent that is acceptable to the Note Insurer. So long
as AmeriCredit is serving as Custodian, any termination of AmeriCredit as
Servicer under the Note Purchase Agreement or the Security Agreement shall
terminate AmeriCredit as Custodian under this Agreement. Immediately after
receipt of notice of termination of this Agreement, the Custodian shall deliver
the Receivable Files to the Collateral Agent on behalf of the Secured Parties,
at such place or places as the Collateral Agent may designate, and the
Collateral Agent, or its agent, as the case may be, shall act as custodian for
such Records on behalf of the Secured Parties until such times as a successor
custodian acceptable to the Note Insurer has been appointed by the Collateral
Agent or by the Note Insurer. (For the avoidance of doubt, during any such
period, the Collateral Agent shall be acting in its capacity as Collateral
Agent, including the standard of care and liability in such capacity, and not as
a successor “Custodian” hereunder.) If, within thirty (30) days after the
termination of this Agreement, the Custodian has not delivered the Receivable
Files in accordance with the preceding sentence, the Collateral Agent may enter
the premises of the Custodian and remove the Receivable Files from such
premises. In connection with the administration of this Agreement, the parties
may agree from time to time upon the interpretation of the provisions of this
Agreement as may in their joint opinion be consistent with the general tenor and
purposes of this Agreement, any such interpretation to be signed by all parties
and annexed hereto.

 

Section 5.9. Representations, Warranties and Covenants of Custodian.

 

(a) The Custodian hereby represents and warrants to, and covenants with, the
Collateral Agent and the Secured Parties that as of the date hereof and as of
each Receivables Transfer Date:

 

(i) The Custodian is duly organized, validly existing and in good standing under
the laws of the state of its incorporation;

 

(ii) The Custodian has the full power and authority to hold each Receivable File
on behalf of the Collateral Agent, and to execute, deliver and perform, and to
enter into and consummate all transactions contemplated by this Agreement, has
duly authorized the execution, delivery and performance of this Agreement, has
duly executed and delivered this Agreement, and this Agreement constitutes a
legal, valid and binding obligation of the Custodian, enforceable against it in
accordance with its terms, except as enforcement of such terms may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and by the availability of equitable remedies;

 

(iii) The consummation of the transactions contemplated by this Agreement and
the Transaction Documents to which the Custodian is a Party, and the fulfillment
of

 

28



--------------------------------------------------------------------------------

the terms of this Agreement and the Transaction Documents to which the Custodian
is a Party, shall not conflict with, result in any breach of any of the terms
and provisions of, or constitute (with or without notice or lapse of time) a
default under, the articles of incorporation or bylaws of the Custodian, or any
indenture, agreement, mortgage, deed of trust or other instrument to which the
Custodian is a party or by which it is bound, or result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement, mortgage, deed of trust or other instrument, other
than this Agreement, or violate any law, order, rule or regulation applicable to
the Custodian of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Custodian or any of its properties and do not require any action by or
require the consent of or the filing of any notice with any Official Body or
other Person;

 

(iv) There is no litigation pending or, to the Custodian’s knowledge,
threatened, which if determined adversely to the Custodian, would adversely
affect the execution, delivery or enforceability of this Agreement, or any of
the duties or obligations of the Custodian thereunder, or which would have a
material adverse effect on the financial condition of the Custodian;

 

(v) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Custodian of or compliance by the Custodian with this Agreement or the
consummation of the transactions contemplated hereby or thereby;

 

(vi) Upon written request of the Collateral Agent or the Note Insurer, the
Custodian shall take such steps as requested by the Collateral Agent or the Note
Insurer to protect or maintain any interest in any Receivable; and

 

(vii) The Custodian has not been notified by any party that any third party
claims an interest in the Receivables or is requesting the Custodian to act as a
bailee with respect to the Records, except such interests that are created under
the Master Receivables Purchase Agreement, the Security Agreement, the Note
Purchase Agreement and any Supplement.

 

(b) The Custodian covenants and warrants to the Collateral Agent and each of the
Secured Parties that as of the date of each Custodian’s Acknowledgment: (i) it
holds no adverse interest, by way of security or otherwise, in any Receivable or
Receivable File; and (ii) the execution of this Agreement and the creation of
the custodial relationship hereunder does not create any interest, by way of
security or otherwise, of the Custodian in or to any Receivable or Receivable
File, other than the Custodian’s rights as custodian hereunder.

 

(c) The Custodian shall, at its own expense, maintain at all times during the
existence of this Agreement and keep in full force and effect, a fidelity bond
and errors and omissions policy of a type and in such amount as is customary for
custodians engaged in the business of acting as custodian of automobile
receivables and shall maintain any other similar insurance policies that are
customarily maintained by custodians engaged in the business of acting as
custodian of automobile receivables. A certificate of the respective insurer as
to each

 

29



--------------------------------------------------------------------------------

such policy or a blanket policy for such coverage shall be furnished to the
Collateral Agent and the Note Insurer containing the insurer’s statement or
endorsement that such insurance shall not terminate prior to receipt by such
party, by certified mail, of ten (10) days advance notice thereof.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflict of law provisions thereof.

 

Section 6.2. Notices. All demands, notices and communications hereunder shall be
in writing (including bank wire, telex, telecopy or electronic facsimile
transmission or similar writing) and shall be given to the other party at its
address or telecopy number set forth below or at such other address or telecopy
number as such party may hereafter specify for the purposes of notice to such
party. Each such notice or other communication shall be effective (i) if given
by telecopy, when such telecopy is transmitted to the telecopy number specified
in this Section and confirmation is received, (ii) if given by mail three (3)
Business Days following such posting, if postage prepaid, or if sent via U.S.
certified or registered mail, (iii) if given by overnight courier, one (1)
Business Day after deposit thereof with a national overnight courier service, or
(iv) if given by any other means, when received at the address specified in this
Section.

 

If to the Trust:

 

AmeriCredit MTN Receivables Trust IV

c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Asset Backed Securities Administration

 

Telephone: (302) 636-6119

Telecopy: (302) 636-[            ]

 

with a copy to:

 

AmeriCredit Financial Services, Inc.

801 Cherry Street

Suite 3900

Fort Worth, Texas 76102

Attention: Treasury Department

Telephone: (817) 302-7022

Telecopy: (817) 302-7942

 

30



--------------------------------------------------------------------------------

If to the Servicer or the Custodian:

 

AmeriCredit Financial Services, Inc.

801 Cherry Street

Suite 3900

Fort Worth, Texas 76102

 

Telephone: (817) 302-7022

Telecopy: (817) 302-7942

 

If to the Note Insurer:

 

MBIA Insurance Corporation

113 King Street

Armonk, NY 10504

Attention: Insured Portfolio Management – SF

 

Telephone: (914) 273-4545

Telecopy: (914) 765-3810

 

If to the Collateral Agent:

 

JPMorgan Chase Bank

4 New York Plaza, 6th Floor

New York, NY 10004

Attention: AmeriCredit MTN Receivables Trust IV

Telephone: (212) 623-5416

Telecopy: (212) 623-5991

 

Section 6.3. Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns. In addition, each of the Secured Parties shall be an express third
party beneficiary hereof entitled to enforce the terms hereof as if it were a
party hereto. Concurrently with the appointment of a successor Collateral Agent
under the Security Agreement, the parties hereto shall amend this Agreement to
make said Collateral Agent, the successor to the Collateral Agent hereunder.

 

Section 6.4. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 6.5. Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

 

Section 6.6. Limitation of Liability of Owner Trustee. It is expressly
understood and agreed by the parties hereto that (a) this Agreement is executed
and delivered by

 

31



--------------------------------------------------------------------------------

Wilmington Trust Company, not individually or personally but solely as Owner
Trustee of the Trust, in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Trust is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose for binding only the Trust, (c) nothing herein
contained shall be construed as creating any liability on Wilmington Trust
Company, individually or personally, to perform any covenant either expressed or
implied contained herein, all such liability, if any, being expressly waived by
the parties hereto and by any Person claiming by, through or under the parties
hereto and (d) under no circumstances shall Wilmington Trust Company be
personally liable for the payment of any indebtedness or expenses of the Trust
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Trust under this Agreement or any
other Transaction Documents; provided, however, that no provision of this
Agreement shall be construed to relieve the Owner Trustee from liability for its
own grossly negligent action, its own grossly negligent failure to act, its
action in bad faith or its own willful misconduct.

 

Section 6.7. Waivers; Amendment

 

(a) No failure or delay on the part of the Collateral Agent, the Note Insurer,
the Note Insurer or any of the Secured Parties in exercising any power, right or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
further exercise thereof or the exercise of any other power, right or remedy.
The rights and remedies herein provided shall be cumulative and nonexclusive of
any rights or remedies provided by law.

 

(b) Any provision of this Agreement [or any of the Transaction Documents] may be
amended or waived if, but only if, such amendment is in writing and is signed by
the Trust, the Collateral Agent, the Custodian, the Servicer, the Purchaser and
the Note Insurer and, if such amendment or waiver materially and adversely
affects the interests of the Standby Servicer, with the consent of the Standby
Servicer (such consent not to be unreasonably withheld or delayed).

 

Section 6.8. Nonpetition Covenants. None of the parties shall petition or
otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Trust, AMC or Purchaser
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Trust, AMC or the Purchaser (as defined in the Note
Purchase Agreement) or any substantial part of their respective property, or
ordering the winding up or liquidation of the affairs of the Trust, AMC and the
Purchaser. This Section 6.8 shall be continuing and shall survive any
termination of this Agreement.

 

Notwithstanding anything else herein to the contrary, in no event shall the
Collateral Agent be liable for any servicing fee or for any differential in the
amount of the servicing fee paid hereunder and the amount necessary to induce
any successor Servicer to act as successor Servicer under this Agreement and the
transactions set forth or provided for herein.

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed in its name and on its behalf by a duly authorized officer on the day
and year first above written.

 

JPMORGAN CHASE BANK solely in its capacity as Collateral Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

AMERICREDIT FINANCIAL SERVICES, INC., as Servicer and Custodian

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

AMERICREDIT MTN RECEIVABLES TRUST IV

By:

 

Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

[Servicing and Custodian Agreement]

 

33



--------------------------------------------------------------------------------

EXHIBIT C

 

SCOPE OF QUARTERLY AUDIT

 

1. MBIA will provide an account listing of a random sample of 125 accounts on a
quarterly basis. The accounts will be selected from the pool of collateral then
backing the Meridian facilities. AmeriCredit will provide a pool cut to MBIA on
a quarterly basis for this purpose.

 

2. The auditor will specify any changes to AmeriCredit’s underwriting guidelines
since the last quarterly review.

 

3. The auditor will review the random sample of 125 accounts for document
completeness and adherence to AmeriCredit’s stated underwriting criteria.

 

4. The auditor will review the contract files for the following documents and
report on any missing items:

 

  •   Signed Credit Application

 

  •   Credit Report

 

  •   Title or Application for Title

 

  •   Income and Employment Confirmations

 

  •   Residence Confirmations

 

  •   Signed Installment Sales Contract

 

  •   Agreement to Obtain Insurance or Insurance Binder

 

  •   Odometer Statement

 

5. The auditor will review the selected sample and identify and document any
exceptions or deviations from the stated underwriting guidelines with regards to
the following items:

 

Guideline

--------------------------------------------------------------------------------

  

Criteria

--------------------------------------------------------------------------------

Minimum Time at Residence

  

1 year

Minimum Housing Payment

  

$300 (Typically)

Monthly Payment for Auto Insurance

  

$100

Minimum Age of Borrower

  

18 years

Minimum Years on the Job

  

1 year

Minimum Monthly Income

  

$1,300 (Gross)

Maximum Debt Ratio (Credit Score < 230)

  

55%

Maximum Debt Ratio (Credit Score > 230)

  

60%

Maximum Payment to Income Ratio

  

21%

Bankruptcy Score

  

> 200



--------------------------------------------------------------------------------

Guideline

--------------------------------------------------------------------------------

  

Criteria

--------------------------------------------------------------------------------

Income and Employment Verification

  

Required1

Residence Verification

  

Required1

Minimum Internal Credit Score

  

210

Maximum Mileage (Loan Term < 60 months)

  

80,000 miles

Maximum Mileage (Loan Term > 60 months)

  

30,000 miles

Maximum Loan Term (Credit Score < 220)

  

60 months

Maximum Loan Term (Credit Score > 220)

  

72 months

Maximum Unpaid Loan to Value (Credit Score < 200)3

  

115%

Maximum Unpaid Loan to Value (Credit Score > 200)3

  

120%

Maximum Amount Financed to Value (Credit Score < 210)

  

120%

Maximum Amount Financed to Value (Credit Score > 210 < 229)

  

136%

Maximum Amount Financed to Value (Credit Score > 230)

  

137%

Excluded Vehicles

  

vs. Current List2

 

Any exceptions to stated policy should be checked as to whether or not they were
authorized/approved by management and documented as such.

 

--------------------------------------------------------------------------------

1 This requirement is waived on transactions that are considered "Preferred,"
"Select" or "Valued" customer programs.

2 Current List: Alfa Romeo, Daihatsu, Merkur, Peugeot, Yugo, Sterling and
Renault. Also 1998 and older Hyundai, Suzuki, Kia and Daewoo.

3 The unpaid loan to value ratio equals the sales price of the vehicles plus
sales tax less all down-payments including trade-in and manufacturer's rebate
(Contract line 3) divided by the value of the vehicle.

 

ii



--------------------------------------------------------------------------------

SCHEDULE A

 

FORM OF CUSTODIAN’S ACKNOWLEDGMENT

 

AmeriCredit Financial Services, Inc. (the “Custodian”), acting as Custodian
under a Servicing and Custodian Agreement, dated as of October 1, 2004 (the
“Servicing and Custodian Agreement”), between the Custodian, AmeriCredit MTN
Receivables Trust IV, as Debtor, and JPMorgan Chase Bank, as Collateral Agent,
pursuant to which the Custodian holds on behalf of the Secured Parties certain
Receivable Files (as defined in the Servicing and Custodian Agreement), hereby
acknowledges receipt of the Receivable File for each Receivable listed in the
Schedules of Receivables attached as Exhibits to the Supplements to the
Receivables Purchase Agreement, dated [insert date of the relevant Supplement],
except as noted in the Exception List attached as Schedule I hereto, if any.

 

IN WITNESS WHEREOF, AmeriCredit Financial Services, Inc., has caused this
acknowledgment to be executed by its duly authorized officer as of this [    ]
day of [            ], [        ].

 

AMERICREDIT FINANCIAL SERVICES, INC.

as Custodian

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   